IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                            NO. WR-85,795-01


                       EX PARTE PAUL LAFAYETTE KIRKSEY, Applicant


                     ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                     CAUSE NO. CR6072-B IN THE 424TH DISTRICT COURT
                                 FROM LLANO COUNTY


      Per curiam. J OHNSON, J., filed a dissenting statement in which A LCALA, J., joined.
R ICHARDSON, J., filed a dissenting statement in which J OHNSON, J., joined.


                                                ORDER

                   Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,

the clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted, in Count I,

of solicitation of a minor and was sentenced to four years’ imprisonment.

           Applicant contends that his conviction in this case is based on a facially unconstitutional

statute.

           This Court has held the pertinent statute in this case to be facially unconstitutional. Ex parte
                                                                                              2

Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013). On September 22, 2016, the trial court signed findings

of fact and conclusions of law recommending relief be granted.

       However, this sentence has fully discharged and Applicant does not allege any collateral

consequences from the conviction. Applicant does not properly invoke this Court’s 11.07

jurisdiction in this cause. This application is therefore dismissed without prejudice.

Filed: November 2, 2016
Do not publish